Title: To Thomas Jefferson from Robert Dick, 25 January 1793
From: Dick, Robert
To: Jefferson, Thomas



Sir
Bladensburgh 25th. January 1793

The inclosed Letter addressed to You, together with the Book refered to in it, I have just received from a friend in Glasgow (who is related to Mr. Stewart,) along with a copy for myself.
It gives me pleasure to have so early and good an opportunity of forwarding it by my friend Mr. John Campbell. I have the honour to be respectfully Sir Your Most Obedt. hum. Servant

Robt. Dick

